Citation Nr: 1100203	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing held in September 2010.  A 
transcript of that hearing is of record.  During the September 
2010 Board hearing, the Veteran withdrew his appeal of 
eligibility for non-service connected VA pension benefits.


FINDINGS OF FACT

1.  By a June 2007 decision, the Board denied a claim to reopen 
service connection for a seizure disorder.

2.  Evidence received since the June 2007 Board decision is such 
that, when considered with previous evidence of record, it raises 
a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a seizure disorder.  38 
U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent VA regulations state that unless the chairman of the 
Board orders reconsideration, and with a few other exceptions not 
relevant in this case, all Board decisions are final on the date 
stamped on the face of the decision.  See 38 C.F.R. § 20.1100(a) 
(2010).  Here, the Veteran's claim to reopen service connection 
for a seizure disorder was denied by a Board decision dated in 
June 2007.  As such, the 2007 decision represents a final 
decision.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the Board's June 2007 denial 
included the Veteran's contention that he was struck in the head 
by a truck's tailgate, which caused him to lose consciousness.  
He alleges that this incident led to the onset of a seizure 
disorder.  Also of record at the time of the Board's 2007 denial 
are the Veteran's service treatment records (STRs), which failed 
to describe an in-service accident involving loss of 
consciousness or any treatment for a head injury.  The STRs also 
contain Reports of Medical History filled out by the Veteran in 
1978 and 1980 where he denied having any period of 
unconsciousness.  However, in 2004, the Veteran submitted a 
statement from a fellow service member who noted that he was 
stationed with the Veteran at Fort Carson, Colorado when the 
Veteran sustained a head injury during field training and lost 
consciousness.  A.R. noted that after the injury, the Veteran was 
absent-minded, and started to forget things, including an 
arranged outing with A.R. and his wife.  A.R. noted that when he 
and his wife showed up at the Veteran's home, the Veteran had 
forgotten that they made plans to get together that day.  See 
July 2004 statement by A.R.

Evidence submitted since the June 2007 Board denial includes 
testimony from the Veteran's September 2010 Board hearing.  At 
this videoconference hearing, the Veteran specifically stated 
that A.R. was present when the Veteran was knocked unconscious.  
See Board hearing transcript, page 9.

Here, the newly added testimony at the Board hearing provides a 
more detailed picture of the circumstances surrounding the 
Veteran's alleged in-service head injury, and most importantly, 
reveals that A.R witnessed the Veteran's in-service head injury.  
The Board's 2007 denial reflects that the 2004 letter submitted 
by A.R. did not indicate that he had actually witnessed the 
truck's tailgate strike the Veteran, knocking him unconscious.  
However, during the 2010 Board hearing, the Veteran provided 
clarification, noting that A.R. had in fact witnessed him being 
knocked out by the tailgate of a truck while field training at 
Fort Carson.  In the context of a claim to reopen, the Veteran's 
testimony and A.R.'s 2004 statement are presumed credible.  See 
Justus v. Principi, 3 Vet. App. 510 at 513.

Thus, because the claim was in part, originally denied due to the 
lack of evidence of an in-service head injury involving a loss of 
consciousness, this newly submitted testimony presented by the 
Veteran at his 2010 Board hearing relates to an unestablished 
fact necessary to substantiate the claim-corroboration of an in-
service incurrence of a head injury resulting in unconsciousness.  
Although the evidence submitted since the last prior final denial 
does not include a medical opinion linking the Veteran's current 
seizure disorder to service, as noted in Shade v. Shinseki, No. 
08-3548 (U.S. Vet. App. Nov. 2, 2010), VA regulations do not 
require new and material evidence as to each unproven element of 
a service connection claim, and therefore, establishing a nexus 
to service is not required to reopen a claim.

Therefore, the Board finds that the Veteran's testimony presented 
at his 2010 Board hearing, when considered in conjunction with 
A.R.'s 2004 statement that was previously of record, raises a 
reasonable possibility of substantiating the claim, and as such, 
new and material evidence to reopen a claim of service connection 
for the Veteran's seizure disorder has been presented, and the 
claim is therefore reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a seizure disorder; to 
this limited extent, the appeal is granted.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).

In October 2010, the Veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information form, in which 
he reported receiving treatment at a Louisiana Hospital in 
approximately July of 2000 after an accident.  The medical 
evidence currently in the claims file does not include medical 
records from any Louisiana Hospital.  Therefore, in order to 
assist the Veteran in substantiating his claim, a remand is 
required to attempt to obtain medical records from the Louisiana 
Hospital at the address provided by the Veteran in his October 
2010 VA Form 21-4142.

Especially considering that the Veteran testified at a September 
2005 Board hearing that he was treated for his seizures by a 
private physician in Louisiana in approximately 1986 but could 
not remember the city where he was treated, efforts should be 
made to obtain the now-identified records.  This additional 
development is necessary because if the aforementioned records 
exist, they could contain information relevant to the current 
appeal, including medical evidence showing diagnosis of a seizure 
disorder prior to 1999, which currently represents the date of 
the first diagnosis of a seizure disorder in the record.

Additionally, the Board notes that VA regulations require VA to 
provide a medical examination or obtain a medical opinion based 
on the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a remand is required because 
the evidence currently of record suggests that the Veteran's 
seizure disorder "may be associated" with his time spent in the 
military, and there is no medical opinion of record discussing 
the relationship between the Veteran's currently diagnosed 
seizure disorder and his time spent on active duty.  
Specifically, as noted above, the record includes a current 
diagnosis of a seizure disorder, and a statement from the Veteran 
noting that he injured his head and was knocked unconscious while 
undergoing Field Training at Fort Carson in Colorado.  The 
Veteran's report of the incident was partially corroborated by a 
fellow service member, A.R. in a September 2004 statement, where 
he noted that he was stationed with the Veteran at Fort Carson, 
Colorado, and reported that the Veteran sustained a head injury 
during field training and lost consciousness.  At a September 
2010 Board hearing, the Veteran clarified that A.R. had in fact 
witnessed him being hit in the head by a truck's tailgate and 
being knocked out.  Therefore, the Board finds that a remand is 
required to obtain a medical nexus opinion to determine whether 
it is at least as likely as not that the Veteran's currently 
diagnosed seizure disorder is traceable to service, including the 
in-service head injury described by the Veteran.  

On remand, the examiner should take into account, and where 
appropriate address and explain the following evidence:  the 
Veteran's history of hitting his head on a truck's tailgate 
during service and being knocked unconscious, the STRs (which do 
not document an in-service accident involving loss of 
consciousness or any treatment for a head injury and include 
Reports of Medical History filled out by the Veteran in 1978 and 
1980 where he denied having any period of unconsciousness).  The 
VA examiner should also consider the first post-service diagnosis 
of a seizure disorder found in November 1999 records from 
Southwest Regional Medical Center, and records from the Little 
Rock VA medical center (VAMC) dated from May 2001 to March 2004, 
which note that the Veteran had a two-year history of seizures 
and include the Veteran's report of experiencing seizures for the 
first time in 1986, (see June 2001 progress note entry).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  In particular, 
the AOJ should attempt to obtain private 
hospital records related to the Veteran's 
seizure disorder from a Lake Providence, 
Louisiana Hospital that he identified in an 
October 2010 VA Form 21-4142, Authorization 
and Consent to Release Information Form.

2.  Schedule the Veteran for a VA 
examination.  The examiner should provide 
an opinion as to the medical probabilities 
that the Veteran's currently diagnosed 
seizure disorder is traceable to military 
service.  Specifically, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran's currently 
diagnosed seizure disorder is attributable 
to military service, taking into account 
the STRs, the Veteran's report of hitting 
his head on a truck's tailgate while in 
service and being knocked unconscious, the 
fellow service member, A.R.'s 2004 
statement, and the first date of a 
diagnosed seizure disorder as described in 
the prefatory language above.  A detailed 
explanation for any opinion should be 
provided.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


